Title: From John Adams to Timothy Pickering, 14 October 1797
From: Adams, John
To: Pickering, Timothy




Dear Sir
East Chester. 20 miles from Newyork October 14th 1797

Your favour of the 7th. and the duplicate of it, and that of the ninth, with their Enclosures, I received last night—
Dr Rush has so many motives to wish that Congress may assemble in Philadelphia, that his Testimony must be weighed with certain Grains of allowance. It is but a small consolation to the Senators and Representatives of the United States to say that the malignant Contagion is but little Spread in the City and is chiefly confined to Southwark, Since the Inhabitants of Southwark as well as Philadelphia will have Power to fill the Gallerias of both Houses and bring their infection with them. As Such is the aversion of the Eastern Members: to the Idea of going to Philadelphia on the second Monday in November, that I am confident there will not be Quorum of either House, for many Weeks after it. The Members will be Scattered, some at home, and some at Taverns on the road, and some in Philadelphia, all in a very disagreable awkward, and Uncertain Situation. Will it not be better then, by convening Congress at NewYork, to give them an opportunity of Judging for themselves of the proper time, and making the Adjournment to Philadelphia their own Act?
The Letter from Mr William Turnbull of Carlisle, Soliciting the Treasury of the Mint, and Mr Bassetts Letter recommending Dr James Sykes, to the Same Office. I return to you, that you may file together all the Applications and recommendations for that Appointment, and deliver them to me, when We meet to determine the Question.
I thank you for writing to Mr Hodgdon on the Necessity of additional Night Watches. I am afraid my House will stand a worse chance of escaping the Speculations of the Villains, than any others: but I know not what can be done to Secure it, more than has been done. A Centinel at the Door, if such a Watch could be hired would frighten the People of Philadelphia, more than the Plague.
Santhonax’s departure for France will be no relief to our Commerce, nor will any negotiations going on, or Treaties We can make, untill our Vessells arm in their own defence This is my Opinion, I wish I may be deceived. But I believe all Frenchmen are of Opinion with my Old Friend the Abbá De Malby de Mably, who once said to me “Il n’y a point de morale pour un homme qui meurt de faim.”—They will all I believe agree in this, tho you and I shall not, and Add at least in practice “Il n’y a point de Traité ‘pour’ une nation qui meurt de faim.”
I am afraid they will cure our People of their too fond Attachments, if they have any, by very harsh Remedies.
I shall divide my time between New york and East Chester, till the Meeting of Congress; your Letters, to the Care of my Son, will soon reach me, and the more there are of them the better.
With great regard, I am, Dear Sir Sir, your / most Obedient
John Adams
